DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.

Examiner Notes
Examiner notes that the prosecution record indicates an interview request form was submitted with the request for continued examination.  The request cannot be granted at this stage without new amendments and/or remarks; that is all presented material to date has been previously reviewed and discussed without advancement.  Please see 11/12/2020 Interview Summary.


Claim Rejections under 35 USC §101
Applicant's remarks filed 1/4/2021 have been fully considered but they are not persuasive. The Applicant submits that the recitation of “blockchain” imposes a meaningful limitation on the claims in the patent eligibility analysis as it performs data value storing.  While the examiner recognizes that the transaction history record is 
Examiner maintains that the claims as a whole are directed to merely the routine exercise of vigilance on the part of the merchant to review an account history for identifying and avoiding an immediate fraudulent transaction, and the advantages of being faster and requiring less resources are the well-known advantages of employing computer technology at large. Again examiner recommends a review of the specifications for limitations akin the examples presented in the Revised Guidance (2019 PEG) are under Step 2A, Prong 2/Step 2B analysis:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular Vanda Memo issued in June 2018; and/or
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, which is indicative that an inventive concept.

Claim Rejections under 35 USC §103
Applicant’s remarks with respect to claims rejected under prior art have been considered but are moot because the remarks do not apply to any of the references being used in the current rejection.  Amendments to limit the data value to “previously” declined transactions is,  as indicated in the Advisory Action dated 11/17/2020, disclosed by new citations in the art of record.  
Applicant states:
The disclosure of Watson is generally directed towards methods and system for providing an inter-merchant blockchain for pre-processing payment transactions to predict whether or not an issuing institution will decline a payment transaction, thus avoiding any fees incurred by the merchants. See paragraph [0019]. However, the inter-merchant blockchain disclosed by Watson is restricted to authorized merchants and only stores payment transaction data from those merchants. See at least paragraph [0028] ("participating merchants are authenticated and Amendment and ReplyAttorney Docket No. 0076412-000935Application No. 15/955,021Page 13trusted"). Thus, the blockchain of Watson does not store the entire payment history, or declined transaction history, associated with a payment instrument, but only stores the history associated with particular merchants and only allows those merchants to access that history. This is contrast to claim in which the blockchain stores data associated with the 

As an initial matter, the referenced ‘pre-processing’ is directed to the steps for determining a fraudulent activity prior to payment processing and is perfectly consistent with the Applicant’s claims and disclosure at large. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
In response to the Applicant’s position that claim 1 does not restrict the payment transaction history to transactions only at certain pre-approved/authenticated merchants, examiner respectfully maintains that the claims fail to recite an all-inclusive application of the model that excludes a cooperative of merchants. The language of the limitation wherein the blockchain data maintains a point of sale identifier of previous transaction actually reads on the interpretation of a pre-conceived merchant network.
In response to Applicant’s remarks that “The disclosure of Cherry fails to cure the above-noted deficiencies of Watson”, because it is generally directed to establishing risk factor rules based on the limitation "wherein the history of declined payment transaction exceeds a threshold number of declined payment transactions indicating fraud of the payment credentials”, examiner maintains that Cherry is relied upon for only this limitation, as the Watson teaching discloses the rules for declining a transaction which would understandable embraces the declined transaction “threshold”,  given that transaction historical records are known and accessible.  

Please note that examiner defers to the interest of advancing prosecution, by giving regard to the Applicant’s remarks and reliance on an interpretation of inter-system transactions, and identifies relevant prior art in the Conclusion.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Consider Claim 1 and similar system claim 9, reciting the steps of the claim abstracted from the recited technology and descriptive matter:
receiving data with identifying information about a transaction including previous transaction data in a defined form (e.g. blockchain); 
receiving, payment credentials associated with a transaction account (e.g. obtaining data) 
querying for specified information (i.e. filtering data according to defined parameters such as account identifiers relating to a transaction number); 
determining, a decline transaction log record (i.e. “history of declined payment transaction as indicated in the obtained data form (e.g. blockchain)),; 

and communicating specified data to a specified data receiver.  

The limitations of receiving, processing and communicating data, as drafted, is a process that, under its broadest reasonable interpretation, covers organization of human activity, but for the recitation of generic computer components. That is, other than reciting components of “a point of sale device” (e.g. known technology that enables communication and data processing), and “a node associated with the blockchain” (i.e. a device on a network), nothing in the claim element precludes the step from organizing human activity.  Notably the claim language referencing “blockchain”, acts as descriptive material to the data exchanged/processed or the defining the communication recipient, and fails to represent significantly more than the abstract idea in the patentability analysis.    For example, but for the “by a receiving device of a point of sale device” language, “receiving” blockchain data with specified information, and “receiving” credentials in the context of the claims encompass the user to simply gather data for processing (i.e. the “determining” of a decline transaction). Similarly, the limitation of transmitting by a transmitting device of the point of sale device”…to a node associated with the blockchain”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the user simply communication data,
but for the recitation of generic computer components. If claim limitations, under its broadest reasonable interpretation, cover performance of the limitation by human endeavor but for the recitation of generic computer components, then it falls within the 
This judicial exception is not integrated into a practical application. In particular, the claims only recites one additional element – a “point of sale device” to perform both the steps of communicating and processing data. The device in the claims is recited at a high-level of generality (i.e. a generic computer device functioning as it is generally understood to function (e.g. communication and processing activities) ,such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “device” to perform  the receiving/transmitting and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Claims 2-8 and 10-16 are dependent on independent claims 1 and 9, and include ail the limitations of independent claim. Therefore these claims recite the same abstract idea with the additional limitations drawn to extra-solution activity that does not meaningfully limit the claim in the patentability analysis (i.e. “storing in memory”; and “determining” a fraud score and comparing to a threshold score; “transmitting” and 
Claims 1-16 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable under Watson et al. (US 2019/0095922), herein “Watson”), in view of Cherry et al. (US 2014/0122305), herein “Cherry”

Referring to Claims 1 and 9, Watson teaches  the method and related system respectively directed to the same determination of fraud for a transaction via blockchain, comprising:
 receiving, by a receiving device of a point of sale device (e.g. Fig. 1, elms.110/130), blockchain data for a blockchain wherein the blockchain data is comprised of a plurality of blocks and one or more data values (e.g. Fig. 1, elms. 121/141),
each data value corresponding to a previously declined payment transaction and including at least an account identifier, timestamp, and point of sale identifier (Fig. 2, steps 221-231; Fig.3, steps 310/311; ¶0014: When consumers engage in transactions requiring payment at the POS terminals 110 and 130, the APIs 122 and 142 collect a variety of information for the transactions and submit this information for inclusion to the BC/graphs 121 and 141. The information can be configured based on the needs of the merchant. Identifying data that would uniquely identifying a consumer is not maintained ensuring that the anonymity of the consumers and privacy of the consumers are maintained. Therefore, the information submitted for inclusion in the BC/graphs 121 and 141 does not include complete identifying information (names, addresses, account numbers, date of births, etc. A portion of the identifying information is; however, included in the information submitted for inclusion in the BC/graphs 121 and 141; in view of  ¶0046: In an embodiment, at 231, the cooperative inter-merchant fraud manager obtains the results as prior transaction information for prior transactions made with the payment instrument at a plurality of different merchants; and ¶0068: In an embodiment, at 332, the cooperative risk assessment manager provides each selective transaction record as information that includes: a hash for a payment instrument account number, a transaction date and time, a transaction location (geographic location), a transaction amount, and a transaction status. The transaction status is a value selected from: accepted, declined, and chargeback; and ¶¶0062/0063); 
receiving, by the receiving device of the point of sale device, payment credentials associated with a transaction account for a payment transaction, wherein the payment credentials include at least a transaction account number (Fig. 3, step 320; and ¶0064: At 320, the cooperative risk assessment manager adds transaction records from transactions to the cryptographically and cooperatively shared transaction data structure when received from the merchant systems through the API);
executing, by a querying module of the point of sale device, a query on the blockchain data to identify one or more data values where the included account identifier corresponds to the transaction account number (Fig. 3, steps 330/332; and ¶0068:  In an embodiment, at 332, the cooperative risk assessment manager provides each selective transaction record as information that includes: a hash for a payment instrument account number, a transaction date and time, a transaction location (geographic location), a transaction amount, and a transaction status. The transaction status is a value selected from: accepted, declined, and chargeback.); 
determining, by a determination module of the point of sale device, a history of declined payment transactions involving the transaction account based on the previously declined payment transactions in the identified one or more data values of the blockchain; (Fig, 3, step 332; ¶0014: When consumers engage in transactions requiring payment at the POS terminals 110 and 130, the APIs 122 and 142 collect a variety of information for the transactions and submit this information for inclusion to the BC/graphs 121 and 141;  ¶0021/¶0022: The hash value and plain text are provided by the APIs 122 and 142 to their BC/graphs 121 and 141, which are synchronized with one another through their servers 120 and 140. The hash value serves as a key for searching the BC/graphs 121 and 141. The BC/graphs 121 and 141 return in response to the search the plaintext associated with records in the BC/graphs 121 and 141. The plaintext includes a status indication which allows the API 122 and 142 to determine whether the instrument presented for a transaction has been declined, incurred charge backs, accepted, along with dates, times, and transaction amounts for such previous transactions associated with the presented instrument for any given transaction; and ¶0026: In an embodiment, a history of transactions at the merchants can be processed in a batch mode by the APIs 122 and 142 for initial population of the BC/graphs 121 and 141);  Amendment and Reply Attorney Docket No. 0076412-000935 Application No. 15/955,021 Page 3 
 declining, by a determination module of the point of sale device, the payment transaction based on the history of declined payment transactions according to merchant specified rules  (Fig. 2, step 241; ¶0022/¶0023; and ¶¶0047/0048: At 240, the cooperative inter-merchant fraud manager determines: 1) whether to provide a pending transaction to a payment host for payment processing, 2) whether to deny the pending transaction without sending the pending transaction to the payment host based on the evaluated results returned from the search In an embodiment of 231 and 240, at 241, the cooperative inter-merchant fraud manager applies customized merchant-specific rules against the prior transaction information for deciding whether to provide the pending transaction to the payment host or whether to deny the pending transaction without sending the pending transaction to the payment host); and 
electronically transmitting, by a transmitting device of the point of sale device, at least a timestamp, the transaction account number, and a device identifier associated with the point of sale device to a node associated with the blockchain (Fig. 2, step 260; and ¶0054-¶0056: … In an embodiment of 250 and at 270, the cooperative inter-merchant fraud manager updates the status a second time after subsequently receiving an indication that a chargeback was made on the transaction within the cooperatively shared transaction data structure….).
 	Whereas Watson makes a determination according to merchant specified rules based on risk-assessment, for declining a transaction, thus embracing “wherein the history of declined payment transactions exceeds a threshold number of declined payment transactions indicating fraud of the payment credentials” (see ¶¶0022/0023), he is silent to the specific limitation of a “threshold number of declined payment transactions” being a rule.
	However Cherry represents a body of art that discloses a rule-based model using risk factor rules,  that establishes a risk threat from a” threshold number for declined payment transactions” (e.g. ¶0041: The audit rule exception is a situation in which a threshold level of transactions in a predetermined period for a particular purchase card user were identified as violating a risk factor rule. So, for example, if there were 5 flagged transactions previously in the last 3 months, that may trigger a "low" risk audit rule exception. If there were a total of 35 flagged transaction in the last 3 months, that may trigger a "high" risk audit rule exception. In either case, prior transactions of and the related response to those transactions for a purchase card user and/or a supervisor or administrator, may themselves be relevant in identifying "risky" transactions).
One of ordinary skill in the art would find it obvious for merchant specific rules that are transaction history-based, to include a threshold number of declined transaction because quantifiable historical indicators are a reliable and common seed for predictive analysis of risk (See Watson –Background).   

Referring to Claims 2, 3, 10 and 11, Watson in view of Cherry teaches Claims 1 and 9, and Watson further teaches storing, in a memory of the point of sale device, at least the device identifier and the transaction data for the payment transaction (e.g.¶0014: When consumers engage in transactions requiring payment at the POS terminals 110 and 130, the APIs 122 and 142 collect a variety of information for the transactions and submit this information for inclusion to the BC/graphs 121 and 141. The information can be configured based on the needs of the merchant. Identifying data that would uniquely identifying a consumer is not maintained ensuring that the anonymity of the consumers and privacy of the consumers are maintained. Therefore, the information submitted for inclusion in the BC/graphs 121 and 141 does not include complete identifying information (names, addresses, account numbers, date of births, etc.). A portion of the identifying information is; however, included in the information submitted for inclusion in the BC/graphs 121 and 141...); and
wherein the transaction data for the payment transaction includes at least the timestamp and a transaction amount (¶0021: The hash value and plain text are provided by the APIs 122 and 142 to their BC/graphs 121 and 141, which are synchronized with one another through their servers 120 and 140. The hash value serves as a key for searching the BC/graphs 121 and 141. The BC/graphs 121 and 141 return in response to the search the plaintext associated with records in the BC/graphs 121 and 141. The plaintext includes a status indication which allows the API 122 and 142 to determine whether the instrument presented for a transaction has been declined, incurred charge backs, accepted, along with dates, times, and transaction amounts for such previous transactions associated with the presented instrument for any given transaction.).

Referring to Claims 4 and 12, Watson in view of Cherry teaches Claims 1 and 8; and Watson further teaches wherein each data value further includes a geographic location associated with the corresponding previously declined payment transaction, the decline of the payment transaction is further based on a geographic location associated with the point of sale device, the electronic transmission to the node further includes the geographic location associated with the point of sale device (e.g. Fig. 1, elms. 120/140; Fig. 2, step 230; and ¶0068: In an embodiment, at 332, the cooperative risk assessment manager provides each selective transaction record as information that includes: a hash for a payment instrument account number, a transaction date and time, a transaction location (geographic location), a transaction amount, and a transaction status. The transaction status is a value selected from: accepted, declined, and chargeback.  

Referring to Claims 5, 6, 13 and 14, Watson in view of Cherry teaches Claims 1 and 8; and while Watson embraces a logical operation for determining risk based server (Fig. 1, elm. 123; and ¶0013), Watson is silent to wherein determining the decline of the payment transaction includes calculating a fraud score for the payment transaction based on at least the transaction data for the payment transaction and the data included in the identified one or more data values using at least one fraud algorithm, and the fraud score exceeds a threshold score.  
Cherry however discloses wherein determining the decline of the payment transaction includes calculating, by the determination module in a networked  server environment (Fig. 2, ¶0022-¶0024), a fraud score for the payment transaction based on at least the transaction data for the payment transaction and the data included in the identified one or more data values using at least one fraud algorithm, and the fraud score exceeds a threshold score (¶0049: The risk assessment generator 315 uses the risk factor rules database 311, the transaction storage 312, the purchase card data storage 313, the purchase card user storage 314 to perform risk assessment auditing on the associated data. Based on the data, one or more of the risk factor rules in the risk factor database 311 may be violated by any one of the purchase card users shown in the transaction storage 312; and ¶0086: A transaction identifier 602 may be present. This may be an identifier provided by a credit card company or associated with an expense report or other internal documentation. The flag 604 is identified for the transaction, with similar options as discussed above with regard to the risk factor rules. As can be seen, a prior flag transaction may be one of these flags 604. A risk score 606 weighting associated with the violation of that particular risk factor rule is also displayed. As discussed above, these may be set on a per-user, per-group or per-organization basis for given risk factor rules. The associated risk level 608 for a given risk score may also be shown)  
One of ordinary skill in the art would find it obvious for merchant specific rules that are transaction history-based, to include a threshold score based on a threshold number of declined transaction because quantifiable historical indicators are a reliable and common seed for predictive analysis of risk (See Watson –Background)   

Referring to Claims 7, 8, 15 and 16, Watson in view of Cherry teaches Claims 1 and 8, and while Watson teaches communication from the point of sale device to an external computing system (e.g. ¶0078: In an embodiment, the cryptographic cooperatively shared transaction data structure is a private BC or a private acyclic graph that the merchants subscribe to and that provides authentication for access to the cryptographic cooperatively shared transaction data structure); and receiving, by the receiving device of the point of sale device, a determination of whether to accept or decline a transaction from the external computing system (Fig. 2, steps 230-241; and ¶0046-¶0050, in view of ¶0078); he is silent to wherein the fraud determination is a fraud score for the payment transaction, and the fraud score exceeds a threshold score.  
Cherry however discloses wherein determining the decline of the payment transaction includes calculating, by the determination module in an external computing system (Fig, 1, elm. 100; Fig. 2, and ¶0022-¶0024), a fraud score for the payment transaction based on at least the transaction data for the payment transaction and the data included in the identified one or more data values using at least one fraud The risk assessment generator 315 uses the risk factor rules database 311, the transaction storage 312, the purchase card data storage 313, the purchase card user storage 314 to perform risk assessment auditing on the associated data. Based on the data, one or more of the risk factor rules in the risk factor database 311 may be violated by any one of the purchase card users shown in the transaction storage 312; and ¶0086: A transaction identifier 602 may be present. This may be an identifier provided by a credit card company or associated with an expense report or other internal documentation. The flag 604 is identified for the transaction, with similar options as discussed above with regard to the risk factor rules. As can be seen, a prior flag transaction may be one of these flags 604. A risk score 606 weighting associated with the violation of that particular risk factor rule is also displayed. As discussed above, these may be set on a per-user, per-group or per-organization basis for given risk factor rules. The associated risk level 608 for a given risk score may also be shown)  
One of ordinary skill in the art would find it obvious for merchant specific rules that are transaction history-based, to include a threshold score based on a threshold number of declined transaction because quantifiable historical indicators are a reliable and common seed for predictive analysis of risk (See Watson –Background).   
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ronca et al. 	 	US 20150363783 	(e.g.¶0178: public key; and ¶0268);

Bramberger et al 	US 20190122258 	(e.g. ¶0117).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210.  The examiner can normally be reached on M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIEL J YU/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687